Exhibit 10.8

ASSET REPRESENTATIONS REVIEW AGREEMENT

among

NISSAN AUTO LEASE TRUST 2020-B,

as Issuing Entity

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Sponsor and Servicer

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

Dated as of September 29, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   USAGE AND DEFINITIONS      1  

Section 1.1.

 

Usage and Definitions

     1  

Section 1.2.

 

Additional Definitions

     2   ARTICLE II   ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER      3  

Section 2.1.

 

Engagement; Acceptance

     3  

Section 2.2.

 

Confirmation of Scope

     3   ARTICLE III   ASSET REPRESENTATIONS REVIEW PROCESS      3  

Section 3.1.

 

Review Notices

     3  

Section 3.2.

 

Identification of Subject Leases

     3  

Section 3.3.

 

Review Materials

     3  

Section 3.4.

 

Performance of Reviews

     4  

Section 3.5.

 

Review Reports

     4  

Section 3.6.

 

Dispute Resolution

     5  

Section 3.7.

 

Limitations on Review Obligations

     5   ARTICLE IV   ASSET REPRESENTATIONS REVIEWER      6  

Section 4.1.

 

Representations and Warranties

     6  

Section 4.2.

 

Covenants

     7  

Section 4.3.

 

Fees, Expenses and Indemnities

     7  

Section 4.4.

 

Limitation on Liability

     8  

Section 4.5.

 

Indemnification by Asset Representations Reviewer

     8  

Section 4.6.

 

Inspections of Asset Representations Reviewer

     9  

Section 4.7.

 

Delegation of Obligations

     9  

Section 4.8.

 

Confidential Information

     9  

Section 4.9.

 

Personally Identifiable Information

     11   ARTICLE V   RESIGNATION AND REMOVAL; SUCCESSOR ASSET REPRESENTATIONS
REVIEWER      13  

Section 5.1.

 

Eligibility Requirements for Asset Representations Reviewer

     13  

Section 5.2.

 

Resignation and Removal of Asset Representations Reviewer

     13  

Section 5.3.

 

Successor Asset Representations Reviewer

     14  

Section 5.4.

 

Merger, Consolidation or Succession

     14  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VI   OTHER AGREEMENTS      14  

Section 6.1.

 

Independence of Asset Representations Reviewer

     14  

Section 6.2.

 

No Petition

     15  

Section 6.3.

 

Limitation of Liability of Owner Trustee

     15  

Section 6.4.

 

Termination of Agreement

     15   ARTICLE VII   MISCELLANEOUS PROVISIONS      15  

Section 7.1.

 

Amendments

     15  

Section 7.2.

 

Notices

     16  

Section 7.3.

 

Limitations on Rights of Others

     17  

Section 7.4.

 

Severability

     17  

Section 7.5.

 

Separate Counterparts and Electronic Signature

     17  

Section 7.6.

 

Headings

     17  

Section 7.7.

 

Governing Law

     17  

Section 7.8.

 

Waivers

     18  

Schedule A

 

Representations and Warranties, Review Materials and Tests

  

 

ii



--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of September 29, 2020 (this
“Agreement”), among NISSAN AUTO LEASE TRUST 2020-B, a Delaware statutory trust,
as Issuing Entity (the “Issuing Entity”), NISSAN MOTOR ACCEPTANCE CORPORATION, a
California Corporation (“NMAC”), as Sponsor and Servicer, and CLAYTON FIXED
INCOME SERVICES LLC, a Delaware limited liability company, as Asset
Representations Reviewer (the “Asset Representations Reviewer”).

BACKGROUND

WHEREAS, in the regular course of business, motor vehicle dealers in the NMAC
network of dealers assign certain retail closed-end motor vehicle lease
contracts to Nissan-Infiniti LT, as titling trust (the “Titling Trust”).

WHEREAS, in connection with a securitization transaction sponsored by NMAC, the
Titling Trust established a special unit of beneficial interest (the “SUBI”) and
allocated to the SUBI certain leases and related leased vehicles owned by the
Titling Trust, which are represented by a SUBI certificate representing a
beneficial interest in that SUBI (the “SUBI Certificate”).

WHEREAS, the Titling Trust issued the 2020-B SUBI Certificate to NILT Trust, as
UTI Beneficiary, and NILT Trust sold the 2020-B SUBI Certificate to Nissan Auto
Leasing LLC II (the “Depositor”), which in turn transferred the SUBI Certificate
to the Issuing Entity pursuant to a Trust SUBI Certificate Transfer Agreement,
in exchange for the notes and certificates issued by the Issuing Entity.

WHEREAS, the Issuing Entity has granted a security interest in the 2020-B SUBI
Certificate to the Indenture Trustee, for the benefit of the Holders of Notes,
as security for the Notes issued by the Issuing Entity under the Indenture.

WHEREAS, the Issuing Entity desires to engage the Asset Representations Reviewer
to perform reviews of certain Leases for compliance with the representations and
warranties made by NMAC about the Leases in the pool after certain conditions
precedent to such review are satisfied.

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and conditions contained herein, the parties
hereto agree as follows.

ARTICLE I

USAGE AND DEFINITIONS

Section 1.1.    Usage and Definitions. Except as otherwise specified herein or
if the context may otherwise require, capitalized terms not defined in this
Agreement shall have the respective meanings assigned such terms set forth in
the Agreement of Definitions, dated as of the date hereof (the “Agreement of
Definitions”), by and among NMAC, the Titling Trust, NILT, Inc., as titling
trustee (the “Titling Trustee”), NILT Trust, as grantor (the “Grantor”), UTI
Beneficiary and Transferor, the Depositor, the Issuing Entity, Wilmington Trust,
National Association, as owner trustee (the “Owner Trustee”), the Delaware
Trustee, and U.S. Bank National Association, as indenture trustee (the
“Indenture Trustee”) and as trust agent (the “Trust Agent”).



--------------------------------------------------------------------------------

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all subsequent amendments, amendments and
restatements, and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement;
references to Persons include their permitted successors and assigns; references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.

Section 1.2.    Additional Definitions. The following terms have the meanings
given below:

“Asset Review” means the performance by the Asset Representations Reviewer of
the testing procedures for each Test and each Subject Lease according to
Section 3.4.

“Confidential Information” has the meaning stated in Section 4.8(b).

“Information Recipients” has the meaning stated in Section 4.8(a).

“Issuing Entity PII” has the meaning stated in Section 4.9(a).

“Personally Identifiable Information” or “PII” has the meaning stated in
Section 4.9(a).

“Review Fee” has the meaning stated in Section 4.3(b).

“Review Materials” means, for an Asset Review and a Subject Lease , the
documents and other materials for each Test listed under “Review Materials” in
Schedule A.

“Review Report” means, for an Asset Review, the report of the Asset
Representations Reviewer prepared according to Section 3.5.

“Test” has the meaning stated in Section 3.4(a).

“Test Complete” has the meaning stated in Section 3.4(c).

“Test Fail” has the meaning stated in Section 3.4(a).

“Test Pass” has the meaning stated in Section 3.4(a).

“Underwriter” means, any of BofA Securities, Inc., Citigroup Global Markets
Inc., HSBC Securities (USA) Inc., SG Americas Securities, LLC, BNP Paribas
Securities Corp., Mizuho Securities USA LLC, TD Securities (USA) LLC and U.S.
Bancorp Investments, Inc., in its capacity as underwriter or representative of
the underwriters pursuant to the underwriting agreement, dated as of
September 22, 2020, among BofA Securities, Inc., NMAC and the Depositor.

 

2



--------------------------------------------------------------------------------

ARTICLE II

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

Section 2.1.    Engagement; Acceptance. The Issuing Entity engages Clayton Fixed
Income Services LLC to act as the Asset Representations Reviewer for the Issuing
Entity. Clayton Fixed Income Services LLC accepts the engagement and agrees to
perform the obligations of the Asset Representations Reviewer on the terms in
this Agreement.

Section 2.2.    Confirmation of Scope. The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Leases for
compliance with the representations and warranties under the Transaction
Documents, except as described in this Agreement, or (b) determining whether
noncompliance with the representations or warranties constitutes a breach of the
Transaction Documents.

ARTICLE III

ASSET REPRESENTATIONS REVIEW PROCESS

Section 3.1.    Review Notices. On receipt of a Review Notice from the Indenture
Trustee according to Section 7.08 of the Indenture, the Asset Representations
Reviewer will start an Asset Review. The Asset Representations Reviewer will
have no obligation to start an Asset Review until a Review Notice is received.

Section 3.2.    Identification of Subject Leases. Within ten (10) Business Days
after receipt of a Review Notice, the Servicer will deliver to the Asset
Representations Reviewer, with a copy to the Indenture Trustee, a list of the
Subject Leases .

Section 3.3.    Review Materials.

(a)    Access to Review Materials. The Servicer will render reasonable
assistance to the Asset Representations Reviewer to facilitate the Asset Review.
The Servicer will give the Asset Representations Reviewer access to the Review
Materials for all of the Subject Leases within ten (10) days after receipt of
the Review Notice in one or more of the following ways in the Servicer’s
reasonable discretion: (i) by providing access to the Servicer’s lease systems,
either remotely or at one of the properties of the Servicer, (ii) by electronic
posting of Review Materials to a password-protected website to which the Asset
Representations Reviewer has access, (iii) by providing originals or photocopies
at one of the properties of the Servicer where the Lease Documents are located
or (iv) in another manner agreed by the Servicer and the Asset Representations
Reviewer. The Servicer may redact or remove PII from the Review Materials so
long as all information in the Review Materials necessary for the Asset
Representations Reviewer to complete the Asset Review remains intact and
unchanged.

(b)    Missing or Insufficient Review Materials. If any of the Review Materials
are missing or insufficient for the Asset Representations Reviewer to perform
any Test, the Asset Representations Reviewer will notify the Servicer promptly,
and in any event no less than 20 days before completing the Review, and the
Servicer will have 15 days to provide the Asset Representations Reviewer access
to such missing Review Materials or other documents or

 

3



--------------------------------------------------------------------------------

information to correct the insufficiency. If the missing or insufficient Review
Materials have not been provided by the Servicer within 15 days, the parties
agree that the Subject Lease will have a Test Fail for the related Test(s) and
the Test(s) will be considered a Test Complete and the Review Report will
indicate the reason for the Test Fail.

Section 3.4.    Performance of Reviews.

(a)    Test Procedures. For an Asset Review, the Asset Representations Reviewer
will perform for each Subject Lease the procedures listed under “Tests” in
Schedule A for each representation and warranty (each, a “Test”), using the
Review Materials listed for each such Test in Schedule A. For each Test and
Subject Lease, the Asset Representations Reviewer will determine if the Test has
been satisfied (a “Test Pass”) or if the Test has not been satisfied (a “Test
Fail”).

(b)    Review Period. The Asset Representations Reviewer will complete the
Review of all of the Subject Leases within sixty (60) days after receiving
access to the Review Materials under Section 3.3(a). However, if additional
Review Materials are provided to the Asset Representations Reviewer under
Section 3.3(b), the Review period will be extended for an additional thirty
(30) days.

(c)    Completion of Review for Certain Subject Leases. Following the delivery
of the list of the Subject Leases and before the delivery of the Review Report
by the Asset Representations Reviewer, the Servicer may notify the Asset
Representations Reviewer if a Subject Lease is pre-paid in full by the Obligor
or reallocated from the SUBI by the Servicer according to the Basic Documents.
On receipt of notice, the Asset Representations Reviewer will immediately
terminate all Tests of such Leases and the Review of such Leases will be
considered complete (a “Test Complete”). In this case, the Review Report will
indicate a Test Complete for the Leases and the related reason.

(d)    Previously Reviewed Lease. If any Subject Lease was included in a prior
Asset Review (the “Prior Review”), the Asset Representations Reviewer will
perform Tests on such Subject Lease only if the Asset Representations Reviewer
has reason to believe that the Prior Review was conducted in a manner that would
not have ascertained compliance with one or more of the representations and
warranties set forth on Schedule A hereto; otherwise, the Asset Representations
Reviewer will include in the Review Report for the Asset Review the results of
the Tests with respect to such Subject Lease from the Prior Review.

(e)    Termination of Review. If an Asset Review is in process and the Notes
will be paid in full on the next Payment Date, the Servicer will notify the
Asset Representations Reviewer and the Indenture Trustee no less than ten
(10) days before that Payment Date. On receipt of notice, the Asset
Representations Reviewer will terminate the Asset Review immediately and will
have no obligation to deliver a Review Report.

Section 3.5.    Review Reports. (a) Within five (5) days after the end of the
Asset Review period under Section 3.4(b), the Asset Representations Reviewer
will deliver to the Issuing Entity, the Servicer and the Indenture Trustee a
Review Report indicating for each Subject Lease whether there was a Test Pass or
a Test Fail for each Test, or whether the Subject

 

4



--------------------------------------------------------------------------------

Lease was a Test Complete and the related reason. The Review Report will contain
a summary of the findings and conclusions of the Asset Representations Reviewer
with respect to the Asset Review to be included in the Issuing Entity’s Form
10-D report for the Collection Period in which the Review Report is received.
The Asset Representations Reviewer will ensure that the Review Report does not
contain any Issuing Entity PII.

(b)    Questions About Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Indenture Trustee or
the Servicer until the earlier of (i) payment in full of the Notes and (ii) one
year after the delivery of the Review Report. The Asset Representations Reviewer
will have no obligation to respond to questions or requests for clarification
from Noteholders or any Person other than the Indenture Trustee or the Servicer
and will direct such Persons to submit written questions or requests to the
Servicer.

Section 3.6.    Dispute Resolution. If a Lease that was reviewed by the Asset
Representations Reviewer is the subject of a dispute resolution proceeding under
Section 7.07 of the Indenture, the Asset Representations Reviewer will
participate in the dispute resolution proceeding on request of a party to the
proceeding. The reasonable out-of-pocket expenses of the Asset Representations
Reviewer together with reasonable compensation for the time it incurs in
connection with its participation in any dispute resolution proceeding will be
considered expenses of the Requesting Party for the dispute resolution and will
be paid by a party to the dispute resolution as determined by the mediator or
arbitrator for the dispute resolution according to Section 7.07 of the
Indenture. If not paid by a party to the dispute resolution, the expenses will
be reimbursed by the Issuing Entity according to Section 4.3(a).

Section 3.7.    Limitations on Review Obligations.

(a)    Review Process Limitations. The Asset Representations Reviewer will have
no obligation:

(i)    to determine whether a Delinquency Trigger has occurred or whether the
required percentage of Noteholders has voted to direct an Asset Review under the
Indenture, and may rely on the information in any Review Notice delivered by the
Indenture Trustee;

(ii)    to determine which Leases are subject to an Asset Review, and may rely
on the lists of Subject Leases provided by the Servicer;

(iii)    to obtain or confirm the validity of the Review Materials and no
liability for any errors in the Review Materials and may rely on the accuracy
and completeness of the Review Materials;

(iv)    to obtain missing or insufficient Review Materials from any party or any
other source;

(v)    to take any action or cause any other party to take any action under any
of the Basic Documents or otherwise to enforce any remedies against any Person
for breaches of representations or warranties about the Subject Leases; or

 

5



--------------------------------------------------------------------------------

(vi)    to establish cause, materiality or recourse for any failed Test.

(b)    Testing Procedure Limitations. The Asset Representations Reviewer will
only be required to perform the testing procedures listed under “Tests” in
Schedule A, and will have no obligation to perform additional procedures on any
Subject Lease or to provide any information other than a Review Report
indicating for each Subject Lease whether there was a Test Pass or a Test Fail
for each Test, or whether the Subject Lease was a Test Complete and the related
reason. However, the Asset Representations Reviewer may provide additional
information about any Subject Lease that it determines in good faith to be
material to the Review.

ARTICLE IV

ASSET REPRESENTATIONS REVIEWER

Section 4.1.    Representations and Warranties. The Asset Representations
Reviewer represents and warrants to the Issuing Entity as of the Closing Date:

(a)    Organization and Qualification. The Asset Representations Reviewer is
duly organized and validly existing as a limited liability company in good
standing under the laws of Delaware. The Asset Representations Reviewer is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
the qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Asset Representations Reviewer’s ability to
perform its obligations under this Agreement.

(b)    Power, Authority and Enforceability. The Asset Representations Reviewer
has the power and authority to execute, deliver and perform its obligations
under this Agreement. The Asset Representations Reviewer has authorized the
execution, delivery and performance of this Agreement. This Agreement is the
legal, valid and binding obligation of the Asset Representations Reviewer
enforceable against the Asset Representations Reviewer, except as may be limited
by insolvency, bankruptcy, reorganization or other laws relating to the
enforcement of creditors’ rights or by general equitable principles.

(c)    No Conflicts and No Violation. The completion of the transactions
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (A) conflict with, or be a
breach or default under, any indenture, agreement, guarantee or similar
agreement or instrument under which the Asset Representations Reviewer is a
party, (B) result in the creation or imposition of any Lien on any of the assets
of the Asset Representations Reviewer under the terms of any indenture,
agreement, guarantee or similar agreement or instrument, (C) violate the
organizational documents of the Asset Representations Reviewer or (D) violate
any law or, to the Asset Representations Reviewer’s knowledge, any order, rule
or regulation of a federal or State court, regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the Asset
Representations Reviewer that applies to the Asset Representations Reviewer,
which, in each case, would reasonably be expected to have a material adverse
effect on the Asset Representations Reviewer’s ability to perform its
obligations under this Agreement.

 

6



--------------------------------------------------------------------------------

(d)    No Proceedings. To the Asset Representations Reviewer’s knowledge, there
are no proceedings or investigations pending or threatened in writing before a
federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Asset Representations
Reviewer or its properties (A) asserting the invalidity of this Agreement,
(B) seeking to prevent the completion of the transactions contemplated by this
Agreement or (C) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Asset Representations
Reviewer’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement.

(e)    Eligibility. The Asset Representations Reviewer meets the eligibility
requirements in Section 5.1.

Section 4.2.    Covenants. The Asset Representations Reviewer covenants and
agrees that:

(a)    Eligibility. It will notify the Issuing Entity and the Servicer promptly
if it no longer meets the eligibility requirements in Section 5.1.

(b)    Review Systems; Personnel. It will maintain business process management
and/or other systems necessary to ensure that it can perform each Test and, on
execution of this Agreement, will load each Test into these systems. The Asset
Representations Reviewer will ensure that these systems allow for each Subject
Lease and the related Review Materials to be individually tracked and stored as
contemplated by this Agreement. The Asset Representations Reviewer will maintain
adequate staff that is properly trained to conduct Asset Reviews as required by
this Agreement.

(c)    Maintenance of Review Materials. It will maintain copies of any Review
Materials, Review Reports and other documents relating to an Asset Review,
including internal correspondence and work papers, for a period of two (2) years
after the termination of this Agreement.

Section 4.3.    Fees, Expenses and Indemnities.

(a)    Annual Fee. The Sponsor shall pay to the Asset Representations Reviewer,
as reasonable compensation for its services, an annual fee in the amount of
$5,000 (the “Annual Fee”). The Annual Fee shall be payable on the Closing Date
and on each anniversary thereof until this Agreement is terminated in accordance
with Section 6.4. The Sponsor shall reimburse the Asset Representations Reviewer
for all reasonable out-of-pocket expenses incurred or made by it, in addition to
the compensation for its services. Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Asset
Representations Reviewer’s agents, counsel, accountants and experts.

(b)    Review Fee. Following the completion of an Asset Review and the delivery
to the Indenture Trustee of the Review Report, or the termination of an Asset
Review according to Section 3.4(e), and the delivery to the Sponsor and the
Servicer of a detailed invoice, the Sponsor shall pay to the Asset
Representations Reviewer a fee of $200 for each Subject Lease for which the
Asset Review was started (the “Review Fee”). However, no Review Fee will be
charged for any Subject Lease which was included in a prior Asset Review or for
which no Tests were

 

7



--------------------------------------------------------------------------------

completed prior to the Asset Representations Reviewer being notified of a
termination of the Asset Review according to Section 3.4(e). To the extent not
paid by the Sponsor and outstanding for at least 60 days, the Review Fee shall
be paid by the Issuing Entity pursuant to Section 8.04 of the Indenture.

(c)    Indemnification. The Sponsor shall indemnify the Asset Representations
Reviewer against any and all loss, liability or expense (including reasonable
attorneys’ fees) incurred by the Asset Representations Reviewer in connection
with the administration of this Agreement and the performance of its duties
hereunder. The Asset Representations Reviewer shall notify the Sponsor promptly
of any claim for which it may seek indemnity. Failure by the Asset
Representations Reviewer to so notify the Sponsor shall not relieve the Sponsor
of its obligations hereunder. The Sponsor shall defend any such claim, and the
Asset Representations Reviewer may have separate counsel and the Sponsor shall
pay the fees and expenses of such counsel. The Sponsor shall not reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Asset Representations Reviewer through the Asset Representations Reviewer’s own
bad faith, willful misfeasance, negligence in performing its obligations under
this Agreement or breach of this Agreement. The indemnification provided in this
Section 4.3(c) shall survive the termination of this Agreement, the termination
of the Issuing Entity and the resignation or removal of the Asset
Representations Reviewer. The Sponsor acknowledges and agrees that amounts owing
to the Asset Representations Reviewer in respect of the indemnification provided
hereunder shall not be limited to or reduced by the amount of Available Amounts
on deposit in the Collection Account, except to the extent that such Available
Amounts have been allocated to make a payment to the Asset Representations
Reviewer on the next-occurring Payment Date pursuant to Section 8.04 of the
Indenture.

(d)    Payment of Fees and Indemnities. The Asset Representations Reviewer shall
submit reasonably detailed invoices to the Sponsor for any amounts owed to it
under this Agreement. To the extent not paid by the Sponsor and outstanding for
at least 60 days, the fees and indemnities provided for in this Section 4.3
shall be paid by the Issuing Entity pursuant to Section 8.04 of the Indenture;
provided, that prior to such payment pursuant to the Indenture, the Asset
Representations Reviewer shall notify the Sponsor in writing that such fees and
indemnities have been outstanding for at least 60 days. If such fees and
indemnities are paid pursuant to Section 8.04 of the Indenture, the Sponsor
shall reimburse the Issuing Entity in full for such payments.

Section 4.4.    Limitation on Liability. The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment. However, the Asset
Representations Reviewer will be liable for its willful misfeasance, bad faith,
or negligence in performing its obligations under this Agreement. In no event
will the Asset Representations Reviewer be liable for special, indirect or
consequential losses or damages (including lost profit), even if the Asset
Representations Reviewer has been advised of the likelihood of the loss or
damage and regardless of the form of action.

Section 4.5.    Indemnification by Asset Representations Reviewer. The Asset
Representations Reviewer will indemnify each of the Issuing Entity, the
Depositor, the Servicer, the Sponsor, the Owner Trustee and the Indenture
Trustee and their respective directors, officers, employees and agents for all
costs, expenses (including reasonable attorneys’ fees and expenses),

 

8



--------------------------------------------------------------------------------

losses, damages and liabilities, including legal fees and expenses incurred in
connection with the enforcement by such Person of an indemnification or other
obligation of the Asset Representations Reviewer, resulting from (a) the willful
misconduct, bad faith or negligence of the Asset Representations Reviewer in
performing its obligations under this Agreement or (b) the Asset Representations
Reviewer’s breach of any of its representations or warranties in this Agreement.
The Asset Representations Reviewer’s obligations under this Section 4.5 will
survive the termination of this Agreement, the termination of the Issuing Entity
and the resignation or removal of the Asset Representations Reviewer.

Section 4.6.    Inspections of Asset Representations Reviewer. The Asset
Representations Reviewer agrees that, with reasonable prior notice not more than
once during any year, it will permit authorized representatives of the Issuing
Entity, the Servicer, the Sponsor or the Administrator, during the Asset
Representations Reviewer’s normal business hours, to examine and review the
books of account, records, reports and other documents and materials of the
Asset Representations Reviewer relating to (a) the performance of the Asset
Representations Reviewer’s obligations under this Agreement, (b) payments of
fees and expenses of the Asset Representations Reviewer for its performance and
(c) a claim made by the Asset Representations Reviewer under this Agreement. In
addition, the Asset Representations Reviewer will permit the Issuing Entity’s,
the Servicer’s, the Sponsor’s or the Administrator’s representatives to make
copies and extracts of any of those documents and to discuss them with the Asset
Representations Reviewer’s officers and employees. Each of the Issuing Entity,
the Servicer, the Sponsor and the Administrator will, and will cause its
authorized representatives to, hold in confidence the information except if
disclosure may be required by law or if the Issuing Entity, the Servicer, the
Sponsor or the Administrator reasonably determines that it is required to make
the disclosure under this Agreement or the other Basic Documents. The Asset
Representations Reviewer will maintain all relevant books, records, reports and
other documents and materials for a period of at least two years after the
termination of its obligations under this Agreement.

Section 4.7.    Delegation of Obligations. The Asset Representations Reviewer
may not delegate or subcontract its obligations under this Agreement to any
Person without the consent of the Issuing Entity, the Sponsor and the Servicer.

Section 4.8.    Confidential Information.

(a)    Treatment. The Asset Representations Reviewer agrees to hold and treat
Confidential Information given to it under this Agreement in confidence and
under the terms and conditions of this Section 4.8, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information. The Confidential Information will not, without the prior consent of
the Issuing Entity, the Sponsor and the Servicer, be disclosed or used by the
Asset Representations Reviewer, or its officers, directors, employees, agents,
representatives or affiliates, including legal counsel (collectively, the
“Information Recipients”) other than for the purposes of performing Asset
Reviews of Subject Leases or performing its obligations under this Agreement.
The Asset Representations Reviewer agrees that it will not, and will cause its
Affiliates to not (i) purchase or sell securities issued by NMAC or its
Affiliates or special purpose entities on the basis of Confidential Information
or (ii) use the Confidential Information for the preparation of research
reports, newsletters or other publications or similar communications.

 

9



--------------------------------------------------------------------------------

(b)    Definition. “Confidential Information” means oral, written and electronic
materials (irrespective of its source or form of communication) furnished
before, on or after the date of this Agreement to the Asset Representations
Reviewer for the purposes contemplated by this Agreement, including:

(i)    lists of Subject Leases and any related Review Materials;

(ii)    origination and servicing guidelines, policies and procedures and form
contracts; and

(iii)    notes, analyses, compilations, studies or other documents or records
prepared by the Sponsor or the Servicer, which contain information supplied by
or on behalf of the Sponsor or the Servicer or their representatives.

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuing Entity, the Sponsor or the Servicer before its disclosure
to the Information Recipients who, to the knowledge of the Information Recipient
is not bound by a confidentiality agreement with the Issuing Entity, the Sponsor
or the Servicer and is not prohibited from transmitting the information to the
Information Recipients, (C) is independently developed by the Information
Recipients without the use of the Confidential Information, as shown by the
Information Recipients’ files and records or other evidence in the Information
Recipients’ possession or (D) the Issuing Entity, the Sponsor or the Servicer
provides permission to the applicable Information Recipients to release.

(c)    Protection. The Asset Representations Reviewer will take reasonable
measures to protect the secrecy of and avoid disclosure and unauthorized use of
Confidential Information, including those measures that it takes to protect its
own confidential information and not less than a reasonable standard of care.
The Asset Representations Reviewer acknowledges that Personally Identifiable
Information is also subject to the additional requirements in Section 4.9.

(d)    Disclosure. If the Asset Representations Reviewer is required by
applicable law, regulation, rule or order issued by an administrative,
governmental, regulatory or judicial authority to disclose part of the
Confidential Information, it may disclose the Confidential Information. However,
before a required disclosure, the Asset Representations Reviewer, if permitted
by law, regulation, rule or order, will use its reasonable efforts to provide
the Issuing Entity, the Sponsor and the Servicer with notice of the requirement
and will cooperate, at the Sponsor’s expense, in the Issuing Entity’s and the
Sponsor’s pursuit of a proper protective order or other relief for the
disclosure of the Confidential Information. If the Issuing Entity or the Sponsor
is unable to obtain a protective order or other proper remedy by the date that
the information is required to be disclosed, the Asset Representations Reviewer
will disclose only that part of the Confidential Information that it is advised
by its legal counsel it is legally required to disclose.

(e)    Responsibility for Information Recipients. The Asset Representations
Reviewer will be responsible for a breach of this Section 4.8 by its Information
Recipients.

 

10



--------------------------------------------------------------------------------

(f)    Violation. The Asset Representations Reviewer agrees that a violation of
this Agreement may cause irreparable injury to the Issuing Entity, the Sponsor
and the Servicer and the Issuing Entity, the Sponsor and the Servicer may seek
injunctive relief in addition to legal remedies. If an action is initiated by
the Issuing Entity or the Servicer to enforce this Section 4.8, the prevailing
party will be entitled to reimbursement of costs and expenses, including
reasonable attorney’s fees and expenses, incurred by it for the enforcement.

Section 4.9.    Personally Identifiable Information.

(a)    Definitions. “Personally Identifiable Information” or “PII” means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), vehicle identification number or “VIN”, any other actual or assigned
attribute associated with or identifiable to an individual and any information
that when used separately or in combination with other information could
identify an individual. “Issuing Entity PII” means PII furnished by the Issuing
Entity, the Servicer or their Affiliates to the Asset Representations Reviewer
and PII developed or otherwise collected or acquired by the Asset
Representations Reviewer in performing its obligations under this Agreement.

(b)    Use of Issuing Entity PII. The Issuing Entity does not grant the Asset
Representations Reviewer any rights to Issuing Entity PII except as provided in
this Agreement. The Asset Representations Reviewer will use Issuing Entity PII
only to perform its obligations under this Agreement or as specifically directed
in writing by the Issuing Entity and will only reproduce Issuing Entity PII to
the extent necessary for these purposes. The Asset Representations Reviewer must
comply with all laws applicable to PII, Issuing Entity PII and the Asset
Representations Reviewer’s business, including any legally required codes of
conduct, including those relating to privacy, security and data protection. The
Asset Representations Reviewer will protect and secure Issuing Entity PII. The
Asset Representations Reviewer will implement privacy or data protection
policies and procedures that comply with applicable law and this Agreement. The
Asset Representations Reviewer will implement and maintain reasonable and
appropriate practices, procedures and systems, including administrative,
technical and physical safeguards to (i) protect the security, confidentiality
and integrity of Issuing Entity PII, (ii) ensure against anticipated threats or
hazards to the security or integrity of Issuing Entity PII, (iii) protect
against unauthorized access to or use of Issuing Entity PII and (iv) otherwise
comply with its obligations under this Agreement. These safeguards include a
written data security plan, employee training, information access controls,
restricted disclosures, systems protections (e.g., intrusion protection, data
storage protection and data transmission protection) and physical security
measures.

(c)    Additional Limitations. In addition to the use and protection
requirements described in Section 4.9(b), the Asset Representations Reviewer’s
disclosure of Issuing Entity PII is also subject to the following requirements:

(i)    The Asset Representations Reviewer will not disclose Issuing Entity PII
to its personnel or allow its personnel access to Issuing Entity PII except
(A) for the Asset Representations Reviewer personnel who require Issuing Entity
PII to perform an Asset Review, (B) with the prior consent of the Issuing Entity
or (C) as required by applicable

 

11



--------------------------------------------------------------------------------

law. When permitted, the disclosure of or access to Issuing Entity PII will be
limited to the specific information necessary for the individual to complete the
assigned task. The Asset Representations Reviewer will inform personnel with
access to Issuing Entity PII of the confidentiality requirements in this
Agreement and train its personnel with access to Issuing Entity PII on the
proper use and protection of Issuing Entity PII.

(ii)    The Asset Representations Reviewer will not sell, disclose, provide or
exchange Issuing Entity PII with or to any third party without the prior consent
of the Issuing Entity.

(d)    Notice of Breach. The Asset Representations Reviewer will notify the
Issuing Entity promptly in the event of an actual or reasonably suspected
security breach, unauthorized access, misappropriation or other compromise of
the security, confidentiality or integrity of Issuing Entity PII and, where
applicable, immediately take action to prevent any further breach.

(e)    Return or Disposal of Issuing Entity PII. Except where return or disposal
is prohibited by applicable law, promptly on the earlier of the completion of
the Review or the request of the Issuing Entity, all Issuing Entity PII in any
medium in the Asset Representations Reviewer’s possession or under its control
will be (i) destroyed in a manner that prevents its recovery or restoration or
(ii) if so directed by the Issuing Entity, returned to the Issuing Entity
without the Asset Representations Reviewer retaining any actual or recoverable
copies, in both cases, without charge to the Issuing Entity. Where the Asset
Representations Reviewer retains Issuing Entity PII, the Asset Representations
Reviewer will limit the Asset Representations Reviewer’s further use or
disclosure of Issuing Entity PII to that required by applicable law.

(f)    Compliance; Modification. The Asset Representations Reviewer will
cooperate with and provide information to the Issuing Entity regarding the Asset
Representations Reviewer’s compliance with this Section 4.9. The Asset
Representations Reviewer and the Issuing Entity agree to modify this Section 4.9
as necessary from time to time for either party to comply with applicable law.

(g)    Audit of Asset Representations Reviewer. The Asset Representations
Reviewer will permit the Issuing Entity and its authorized representatives to
audit the Asset Representations Reviewer’s compliance with this Section 4.9
during the Asset Representations Reviewer’s normal business hours on reasonable
advance notice to the Asset Representations Reviewer, and not more than once
during any year unless circumstances necessitate additional audits. The Issuing
Entity agrees to make reasonable efforts to schedule any audit described in this
Section 4.9 with the inspections described in Section 4.6. The Asset
Representations Reviewer will also permit the Issuing Entity and its authorized
representatives during normal business hours on reasonable advance written
notice to audit any service providers used by the Asset Representations Reviewer
to fulfill the Asset Representations Reviewer’s obligations under this
Agreement.

(h)    Affiliates and Third Parties. If the Asset Representations Reviewer
processes the PII of the Issuing Entity’s Affiliates or a third party when
performing an Asset Review, and if such Affiliate or third party is identified
to the Asset Representations Reviewer, such Affiliate or third party is an
intended third-party beneficiary of this Section 4.9, and this Agreement is

 

12



--------------------------------------------------------------------------------

intended to benefit the Affiliate or third party. The Affiliate or third party
will be entitled to enforce the PII related terms of this Section 4.9 against
the Asset Representations Reviewer as if each were a signatory to this
Agreement.

ARTICLE V

RESIGNATION AND REMOVAL;

SUCCESSOR ASSET REPRESENTATIONS REVIEWER

Section 5.1.    Eligibility Requirements for Asset Representations Reviewer. The
Asset Representations Reviewer must be a Person who (a) is not Affiliated with
the Sponsor, the Depositor, the Servicer, the Indenture Trustee, the Owner
Trustee or any of their Affiliates and (b) was not, and is not Affiliated with a
Person that was, engaged by the Sponsor or any Underwriter to perform any due
diligence on the Leases prior to the Closing Date.

Section 5.2.    Resignation and Removal of Asset Representations Reviewer.

(a)    No Resignation of Asset Representations Reviewer. The Asset
Representations Reviewer will not resign as Asset Representations Reviewer
except (i) if the Asset Representations Reviewer is merged into or becomes an
Affiliate of the Sponsor, the Servicer, the Indenture Trustee, the Owner
Trustee, (ii) the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1, or (iii) upon a determination that the performance
of its duties under this Agreement is no longer permissible under applicable law
and there is no reasonable action that it could take to make the performance of
its obligations under this Agreement permitted under applicable law. Upon the
occurrence of one of the foregoing events, the Asset Representations Reviewer
shall promptly resign and the Sponsor shall appoint a successor Asset
Representations Reviewer. The Asset Representations Reviewer will deliver a
notice of its resignation to the Issuing Entity, the Sponsor and the Servicer,
and if the Asset Representation Reviewer resigns pursuant to clause (b) above,
an Opinion of Counsel supporting its determination.

(b)    Removal of Asset Representations Reviewer. If any of the following events
occur, the Indenture Trustee, at the direction of Noteholders evidencing a
majority of the aggregate Outstanding Amount of the Notes, by notice to the
Asset Representations Reviewer, shall remove the Asset Representations Reviewer
and terminate its rights and obligations under this Agreement:

(i)    the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1;

(ii)    the Asset Representations Reviewer breaches of any of its
representations, warranties, covenants or obligations in this Agreement; or

(iii)    an Insolvency Event of the Asset Representations Reviewer occurs.

(c)    Notice of Resignation or Removal. The Servicer will notify the Issuing
Entity, the Owner Trustee, the Depositor and the Indenture Trustee of any
resignation or removal of the Asset Representations Reviewer. The Depositor will
report any resignation or removal of the Asset Representations Reviewer, or any
appointment of a successor Asset Representations Reviewer, in the Issuing
Entity’s Form 10-D report related to the Collection Period in which such
resignation, removal or appointment took place.

 

13



--------------------------------------------------------------------------------

Section 5.3.    Successor Asset Representations Reviewer.

(a)    Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, the Sponsor will
appoint a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 5.1.

(b)    Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuing Entity and
the Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entered into a new agreement with the Issuing Entity on substantially the same
terms as this Agreement.

(c)    Transition and Expenses. If the Asset Representations Review resigns or
is removed, the Asset Representations Reviewer will cooperate with the Issuing
Entity and take all actions reasonably requested to assist the Issuing Entity in
making an orderly transition of the Asset Representations Reviewer’s rights and
obligations under this Agreement to the successor Asset Representations
Reviewer. The Asset Representations Reviewer will pay the reasonable expenses of
transitioning the Asset Representations Reviewer’s obligations under this
Agreement and preparing the successor Asset Representations Reviewer to take on
such obligations on receipt of an invoice with reasonable detail of the expenses
from the Issuing Entity or the successor Asset Representations Reviewer.

Section 5.4.    Merger, Consolidation or Succession. Any Person (a) into which
the Asset Representations Reviewer is merged or consolidated, (b) resulting from
any merger or consolidation to which the Asset Representations Reviewer is a
party or (c) succeeding to the business of the Asset Representations Reviewer,
if that Person meets the eligibility requirements in Section 5.1, will be the
successor to the Asset Representations Reviewer under this Agreement. Such
Person will execute and deliver to the Issuing Entity and the Servicer an
agreement to assume the Asset Representations Reviewer’s obligations under this
Agreement (unless the assumption happens by operation of law).

ARTICLE VI

OTHER AGREEMENTS

Section 6.1.    Independence of Asset Representations Reviewer. The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of, or deemed to be the agent of, the Issuing Entity,
the Indenture Trustee or the Owner Trustee for the manner in which it
accomplishes the performance of its obligations under this Agreement. None of
the Issuing Entity, the Indenture Trustee or the Owner Trustee shall be
responsible for monitoring the performance of the Asset Representations Reviewer
or liable to any Person for the failure of the Asset Representations Reviewer to
perform its obligations hereunder. Unless authorized by the Issuing Entity, the
Indenture Trustee or the Owner Trustee, respectively, the Asset Representations
Reviewer will have no authority to act for or represent

 

14



--------------------------------------------------------------------------------

the Issuing Entity, the Indenture Trustee or the Owner Trustee and will not be
considered an agent of the Issuing Entity, the Indenture Trustee or the Owner
Trustee. Nothing in this Agreement will make the Asset Representations Reviewer
and either of the Issuing Entity, the Indenture Trustee or the Owner Trustee
members of any partnership, joint venture or other separate entity or impose any
liability as such on any of them.

Section 6.2.    No Petition. Each party hereto, by entering into this Agreement,
hereby covenants and agrees that, prior to the date that is one year and one day
after the date upon which all obligations under each Securitized Financing have
been paid in full, it will not (and, to the fullest extent permitted by
applicable law, the Indenture Trustee shall not have the power to) institute
against, or join any other Person in instituting against, the Grantor, the
Titling Trustee, the Titling Trust, the Depositor, the Issuing Entity, any other
Special Purpose Affiliate or any Beneficiary, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceeding under any
federal or state bankruptcy or similar law.

Section 6.3.    Limitation of Liability of Owner Trustee. This Agreement has
been signed on behalf of the Issuing Entity by Wilmington Trust, National
Association not in its individual capacity but solely in its capacity as Owner
Trustee of the Issuing Entity. In no event will Wilmington Trust, National
Association in its individual capacity or a beneficial owner of the Issuing
Entity have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuing Entity under this Agreement, as
to all of which recourse shall be had solely to the assets of the Issuing
Entity. For all purposes under this Agreement, the Owner Trustee will be subject
to, and entitled to the benefits of, the Trust Agreement.

Section 6.4.    Termination of Agreement. This Agreement will terminate, except
for the obligations under Section 4.5, on the earlier of (a) the payment in full
of all outstanding Notes and the satisfaction and discharge of the Indenture and
(b) the date the Issuing Entity is terminated under the Trust Agreement.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1.    Amendments.

(a)    Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person subject to the satisfaction of
one of the following conditions:

(i)    the Seller or the Servicer delivers an Officer’s Certificate or Opinion
of Counsel to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

(ii)    the Rating Agency Condition is satisfied with respect to such amendment;

provided, that no amendment pursuant to this Section 7.1 shall be effective
which affects the rights, protections or duties of the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person, (which consent
shall not be unreasonably withheld or delayed); provided, further, that in the
event that any Certificates are held by anyone other

 

15



--------------------------------------------------------------------------------

than the Administrator or any of its Affiliates, this Agreement may only be
amended by the parties hereto if, in addition, (i) the Holders of the
Certificates evidencing a majority of the Certificate Balance of the
Certificates consent to such amendment or (ii) such amendment shall not, as
evidenced by an Officer’s Certificate of the Administrator or an Opinion of
Counsel delivered to the Owner Trustee, materially and adversely affect the
interests of the Certificateholders.

(b)    This Agreement may also be amended by the parties hereto for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholders with the consent of:

(i)    the Holders of Notes evidencing not less than a majority of the
Outstanding Amount of the Notes; and

(ii)    the Holders of the Certificates evidencing a majority of the Certificate
Balance.

It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof.

(c)    Promptly after the execution of any such amendment or consent, the
Servicer shall furnish written notification of the substance of such amendment
or consent to each Rating Agency.

(d)    Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement. The Owner Trustee and the Indenture Trustee may,
but shall not be obligated to, enter into any such amendment which adversely
affects the Owner Trustee’s or the Indenture Trustee’s, as applicable, own
rights, duties or immunities under this Agreement.

Section 7.2.    Notices. All demands, notices and communications hereunder shall
be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, by telecopier or electronically by email (if an email address is
provided), and addressed in each case as follows: (a) in the case of the Seller,
to Nissan Leasing LLC II, One Nissan Way, Franklin, Tennessee, 37067 (e-mail:
doug.gwin@nissan-usa.com), Attention: Treasurer, (b) in the case of the
Servicer, to Nissan Motor Acceptance Corporation, One Nissan Way, Franklin,
Tennessee, 37067 (e-mail: doug.gwin@nissan-usa.com), Attention: Treasurer,
(c) in the case of the Issuing Entity or the Owner Trustee, to Nissan Auto Lease
Trust 2020-B, c/o Wilmington Trust, National Association, Rodney Square North,
1100 North Market Street, Wilmington, Delaware 19890 (email:
DCostello@wilmingtontrust.com), Attention: Nissan Auto Lease Trust 2020-B,
(d) in the case of the Indenture Trustee, to U.S. Bank National Association, 190
South LaSalle Street, 7th Floor, Chicago, IL 60603 (email:
brian.kozack@usbank.com), Attention: NALT 2020-B, (e) in the case of Moody’s, to
Moody’s Investors Service, Inc., ABS Monitoring Department, 7 World Trade

 

16



--------------------------------------------------------------------------------

Center, 250 Greenwich Street, New York, New York 10007 (email:
ServicerReports@Moodys.com), (f) in the case of S&P, to S&P Global Ratings, 55
Water Street, New York, New York, 10041 (email: servicer_reports@spglobal.com),
(g) in the case of the Asset Representations Reviewer, to Clayton Fixed Income
Services LLC, 2638 South Falkenburg Road, Riverview, FL 33578 (email:
ARRNotices@clayton.com), Attention: SVP, with a copy to Covius Services, LLC,
720 S. Colorado Blvd., Suite 200, Glendale, CO 80246, Attention: Legal
Department (email: legal@covius.com); or, at such other address as shall be
designated by any of the foregoing in a written notice to the other parties
hereto. Delivery shall occur only when delivered by hand or, in the case of
mail, email or facsimile notice, upon actual receipt or reported tender of such
communication by an officer of the intended recipient entitled to receive such
notices located at the address of such recipient for notices hereunder;
provided, however, any demand, notice or communication to be delivered pursuant
to this Agreement to any Rating Agency shall be deemed to be delivered if a copy
of such demand, notice or communication has been posted on any web site
maintained by NMAC pursuant to a commitment to any Rating Agency relating to the
Notes in accordance with 17 C.F.R. 240 17g-5(a)(3).

Section 7.3.    Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Sponsor, the Servicer, the Issuing
Entity and the Asset Representations Reviewer. The Indenture Trustee (for the
benefit of itself and the Noteholders) will be an express third-party
beneficiary of this Agreement and entitled to enforce this agreement against the
parties hereto. Nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Owner Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.

Section 7.4.    Severability. If any one or more of the covenants, agreement,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid or unenforceable in any jurisdiction, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement.

Section 7.5.    Separate Counterparts and Electronic Signature. This Agreement
may be executed in any number of counterparts, each of which so executed shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument. Each party agrees that this Agreement and any
other documents to be delivered in connection herewith may be electronically
signed, and that any electronic signatures appearing on this Agreement or such
other documents shall have the same effect as manual signatures for the purpose
of validity, enforceability and admissibility.

Section 7.6.    Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

Section 7.7.    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401

 

17



--------------------------------------------------------------------------------

OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

Section 7.8.    Waivers. No failure or delay on the part of any party hereto in
exercising any power, right or remedy under this Agreement shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
power, right or remedy preclude any other or further exercise hereof or thereof
or the exercise of any such power, right or remedy preclude any other or further
exercise hereof or thereof or the exercise of any other power, right or remedy.

[Remainder of Page Left Blank]

 

18



--------------------------------------------------------------------------------

EXECUTED BY:

 

NISSAN AUTO LEASE TRUST 2020-B,         as Issuing Entity By:   WILMINGTON
TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but solely as Owner
Trustee By:  

 

  Name:   Title: NISSAN MOTOR ACCEPTANCE CORPORATION,   as Servicer By:  

 

  Name: Kevin J. Cullum   Title:   President CLAYTON FIXED INCOME SERVICES LLC,
  as Asset Representations Reviewer By:  

 

  Name:   Title:

 

[Signature Page to Asset Representations Review Agreement]



--------------------------------------------------------------------------------

Schedule A

Representations and Warranties, Review Materials and Tests

Representation and Warranty

(a) Such Lease relates to a Nissan or an Infiniti automobile, light duty truck,
minivan, or sport utility vehicle, of a model year of 2017 or later;

Review Materials

Lease Agreement

Tests

 

  i)

Confirm the Lease Agreement indicates the Leased Vehicle is a Nissan or Infinity
automobile, light duty truck, minivan or sport utility vehicle

 

  ii)

Confirm the Lease Agreement indicates the Leased Vehicle is a model year 2017 or
later

 

  iii)

If Steps (i) and (ii) are confirmed, then Test Pass

 

A-1



--------------------------------------------------------------------------------

Representation and Warranty

(b) Such Lease is written with respect to a Leased Vehicle that was at the time
of the origination of the related Lease a new Nissan or Infiniti motor vehicle;

Review Materials

Lease Agreement

Tests

 

  i)

Confirm the Leased Vehicle is identified in the Lease Agreement as a new Nissan
or Infinity motor vehicle at the time of origination

 

  ii)

If confirmed, then Test Pass

 

A-2



--------------------------------------------------------------------------------

Representation and Warranty

(c) Such Lease was originated in the United States on or after September 23,
2016, by a Dealer for a Lessee with a United States address;

Review Materials

Lease Agreement

Tests

 

  i)

Confirm the Lease Agreement was executed on or after the oldest allowable date
of execution

 

  ii)

Confirm the Lessee’s address as stated on the Lease Agreement is located within
the United States

 

  iii)

If Steps (i) and (ii) are confirmed, then Test Pass

 

A-3



--------------------------------------------------------------------------------

Representation and Warranty

(d) Such Lease is payable solely in United States dollars;

Review Materials

Lease Agreement

Tests

 

  i)

Confirm the Lease Agreement is payable in U.S. Dollars

 

  ii)

If confirmed, then Test Pass

 

A-4



--------------------------------------------------------------------------------

Representation and Warranty

(e) Such Lease and the related Leased Vehicle are owned by the Titling Trust,
free of all liens, other than any lien placed upon a Certificate of Title in
connection with the delivery of title documentation to the Titling Trustee in
accordance with Customary Servicing Practices in effect at the time of
origination;

Review Materials

Lease Agreement

Tests

 

  i)

Confirm the Vehicle Identification Number (VIN) on the Lease Agreement matches
the VIN on the Title Documents

 

  ii)

Confirm the Title Documents designate the Titling Trust as the owner of the
Leased Vehicle

 

  iii)

Confirm the Title Documents do not report any additional security parties or
liens tied to the Leased Vehicle

 

  iv)

If Steps (i) through (iii) are confirmed, the Test Pass

 

A-5



--------------------------------------------------------------------------------

Representation and Warranty

(f) Such Lease has a remaining term to maturity, of not less than 12 months and
not greater than 55 months;

Review Materials

Data Tape

Tests

 

  i)

Confirm the remaining number of payments is within the allowable limits

 

  ii)

If confirmed, then Test Pass

 

A-6



--------------------------------------------------------------------------------

Representation and Warranty

(g) Such Lease provides for level payments (exclusive of taxes) that fully
amortize the adjusted capitalized cost of the Lease to the related Contract
Residual over the lease term at a rate implicit in the Lease and corresponding
to the disclosed rent charge and, in the event of a Lessee initiated early
termination, provides for payment of the Early Termination Charge;

Review Materials

Lease Agreement

Tests

 

  i)

Confirm that all lease payments are equal

 

  ii)

Confirm the total of the number of payments and amount of payments, with any
first and last payment (if applicable) is equal to the Adjusted Capitalized cost
minus the residual value of the Leased Vehicle plus the rent charge

 

  iii)

Confirm the Lease Agreement requires an Early Termination Charge be paid in the
event that the Lessee initiates early termination of the Lease

 

  iv)

If Steps (i) through (iii) are confirmed, then Test Pass

 

A-7



--------------------------------------------------------------------------------

Representation and Warranty

(h) Such Lease was originated in compliance with, and complies in all material
respects with, all material applicable legal requirements;

Review Materials

Lease Agreement

Tests

 

  i)

Confirm the Lease Agreement form number and revision date are on the List of
Approved Forms

 

  ii)

If confirmed, then Test Pass

 

A-8



--------------------------------------------------------------------------------

Representation and Warranty

(i) Such Lease is not more than 29 days past due;

Review Materials

Data Tape

Tests

 

  i)

Confirm the Lease was not more than 29 days past due

 

  ii)

If confirmed, then Test Pass

 

A-9



--------------------------------------------------------------------------------

Representation and Warranty

(j) Such Lease (A) is the valid, legal and binding full-recourse payment
obligation of the related Lessee, enforceable against such Lessee in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, or other similar laws, now
or hereafter in effect, affecting the enforcement of creditors’ rights in
general or (ii) general principles of equity;

Review Materials

Lease Agreement

Data Tape

Lease File

Tests

 

  i)

Confirm the Lease Agreement form number and revision date are on the List of
Approved Forms

 

  ii)

If confirmed, then Test Pass

 

A-10



--------------------------------------------------------------------------------

Representation and Warranty

(k) the records of the Servicer do not reflect that such Lease has been
satisfied, subordinated, rescinded, canceled or terminated

Review Materials

Lease Agreement

Data Tape

Lease File

Tests

 

  i)

Confirm there is no indication within the Lease File that the Lease has been
subordinated, rescinded, cancelled or terminated

 

  ii)

If confirmed, then Test Pass

 

A-11



--------------------------------------------------------------------------------

Representation and Warranty

(l) the records of the Servicer do not reflect that such Lease is subject to any
asserted or threatened right of rescission, setoff, counterclaim or defense;

Review Materials

Lease Agreement

Data Tape

Lease File

Tests

 

  i)

Confirm there is no indication within the Lease File that the Lease is subject
to any asserted or threatened right of rescission, setoff counterclaim or
defense

 

  ii)

If confirmed, then Test Pass

 

A-12



--------------------------------------------------------------------------------

Representation and Warranty

(m) the records of the Servicer reflect that, other than payment defaults
continuing for a period of no more than 29 days as of the Cutoff Date, no
default, breach or violation of such Lease occurred

Review Materials

Lease Agreement

Data Tape

Lease File

Tests

 

  i)

Confirm there is no indication within the Lease File of any past or current
default, breach or violation other than a payment default of no more than 29
days

 

  ii)

If confirmed, then Test Pass

 

A-13



--------------------------------------------------------------------------------

Representation and Warranty

(n) the records of the Servicer do not reflect that any default, breach or
violation of such Lease has been waived (other than deferrals and waivers of
late payment charges or fees permitted under the Servicing Agreement);

Review Materials

Lease Agreement

Data Tape

Lease File

Tests

 

  i)

Confirm there is no indication within the Lease File of any waiver or deferrals
of any breach or violation of the Lease other than deferrals and waivers of late
payment charges or fee permitted under the Servicing Agreement

 

  ii)

If confirmed, then Test Pass

 

A-14



--------------------------------------------------------------------------------

Representation and Warranty

(o) Such Lease is not a Defaulted Lease;

Review Materials

Data Tape

Tests

 

  i)

Confirm the Lease is not a defaulted Lease

 

  ii)

If confirmed, then Test Pass

 

A-15



--------------------------------------------------------------------------------

Representation and Warranty

(p) the related Lessee with respect to such Lease is a person located in one or
more of the 50 states of the United States or the District of Columbia and is
not (i) NMAC or any of its Affiliates, or (ii) the United States or any State or
any agency or potential subdivision thereof;

Review Materials

Lease Agreement

Tests

 

  i)

Confirm the Lessee’s physical address is located within the United States

 

  ii)

Confirm the Lessee is a natural person, and not NMAC or any of its Affiliates,
the United States or any State or any agency or potential subdivision thereof

 

  iii)

If Steps (i) and (ii) are confirmed, then Test Pass

 

A-16



--------------------------------------------------------------------------------

Representation and Warranty

(q) such Lease constitutes either “tangible chattel paper” or “electronic
chattel paper”, as defined in the UCC;

Review Materials

Lease Agreement

Tests

 

  i)

If the Lease Agreement is considered tangible chattel paper, confirm there is
one original executed copy

 

  ii)

If the Lease Agreement is considered electronic chattel paper, confirm it was
completed electronically and is identified as being held in NMAC’s electronic
vault at Dealertrack

 

  iii)

Confirm the Lease Agreement was manually executed or completed electronically,
as applicable, by the Lessee and Lessor.

 

  iv)

If Steps (i) or (ii) and (iii) are confirmed, then Test Pass

 

A-17



--------------------------------------------------------------------------------

Representation and Warranty

(r) in the case of each 2020-B Lease that constitutes tangible chattel paper,
there is only one original executed copy of each tangible “record” constituting
or forming a part of such Lease; and in the case of each 2020-B Lease that
constitutes electronic chattel paper, there is only a single “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of each electronic
“record” constituting or forming a part of such Lease ;

Review Materials

Lease Agreement

Tests

 

  i)

If the Lease Agreement is considered tangible chattel paper, confirm there is
one original copy

 

  ii)

If the Lease Agreement is considered electronic chattel paper, confirm it was
completed electronically and is identified as being held in NMAC’s electronic
vault at Dealertrack

 

  iii)

If Steps (i) and (ii) are confirmed, then Test Pass

 

A-18



--------------------------------------------------------------------------------

Representation and Warranty

(s) such Lease has an original term of not less than 24 months and not greater
than 60 months;

Review Materials

Lease Agreement

Tests

 

  i)

Confirm the Number of Payments on the Lease Agreement is within the allowable
limits

 

  ii)

If confirmed, then Test Pass

 

A-19



--------------------------------------------------------------------------------

Representation and Warranty

(t) under the terms of such Lease, the related Lessee is required to maintain
physical damage insurance covering the related Leased Vehicle; and

Review Materials

Lease Agreement

Tests

 

  i)

Confirm the Lease Agreement requires the Lessee to obtain and maintain physical
damage insurance covering the related Leased Vehicle

 

  ii)

If confirmed, then Test Pass

 

A-20



--------------------------------------------------------------------------------

Representation and Warranty

(u) has a Securitization Value, as of the Cutoff Date, of no greater than
$83,772.90.

Review Materials

Data Tape

Tests

 

  i)

Confirm the Securitization Value of the Leased Vehicle within the Data Tape is
below the maximum allowable limit

 

  ii)

If confirmed, then Test Pass

 

A-21